Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program.  The amendment was considered under the program, however, the rejection was not overcome as discussed in the attached interview summary and with regard to BOX 12 below.

Continuation of BOX 3 of PTOL-303: The proposed amendment raises new issues that would require further search and/or consideration by the Examiner, as the features of claim 7 being added to claim 1 were not previously required with regard to all the other dependent claims, and thus would have to be considered in light with these claims.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Since the amendment has not been entered as discussed for BOX 3 above, the arguments are considered as the apply to the claims as filed October 28, 2021. For example, the arguments a to the t’ tetragonal structure apply to claim 7 only.  
As to the argument that Liotta’s “sparse” statement as to the use of ceramic material for the sealing member, the Examiner notes that Liotta broadly teaches the use of ceramic material for the sealing member 28, but this does not mean that it is limited to metal with ceramic coating or composite of metal and ceramic.  It teaches made from 
As to the argument that Siemers would not teach using only ceramic for the parts, applicant notes that Siemers does disclose ceramics may be included as constituents or additives, but argues that it does not teach that the method can be used for form particles consisting of the ceramic material, where it is argued that the “included” in Siemers as to the use of the constituents or additives would mean not only the constituents or additives, and further that constituents does not support using a single material, rather the material would be part of a greater whole, the Examiner understands that at best for applicant, even if constituents generally meant that some other material was present, the additional reference to Devasenapathi article was cited as to the suggestion that the free standing articles would be predictably acceptably made using only ceramic, as Devasenapathi article would show how YSZ can be used to plasma spray simply the YSZ ceramic to form freestanding parts, indicating how the application process of Siemers would be expected to work for simply ceramic as well.
As to Siemers being expressly limited to refractory metals and alloys of these metals, etc. and compounds of these metals, such as borides, nitrides, oxides or carbides of such metals, and the further argument that yttrium would not be considered a refractory metal and zirconium would not be considered such a metal, the Examiner disagrees with this position.  Countering the definition applicant provided, the Examiner notes, for example, Benjamin (US 3785801) describes refractory compounds including oxides of “such refractory metals as thorium, yttrium, zirconium . . .” indicating yttrium and zirconium as known “refractory metals” (column 6, lines 50-60), Rigney et al (US 3879831) notes yttrium as a refractory metal (note column 6, lines 45-
As to the use of Devasenapathi article, it is argued that the article only compares the physical properties of the article with the coating of the same material, and the physical properties of a coating are not necessarily those required for the substrate, and hardness and brittle mode features may not be desirable in an article rather than a coating.  However, the Examiner is of the position that the article indicates that determining that the physical properties of the coating and article are similar is desirable.  Applicant’s attorney has argued features may not be desirable, but no showing is actually made as to this issue. Note The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."), and Note MPEP 716.01(c)(I), “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)”.
As to the t’ tetragonal structure, it is argued that Torigoe indicates that there is a problem with the phase transformation of the YSZ, giving crack growth causing spalling.  However, while there is discussion in Torigoe as to how the YSZ over time can cause crack growth, etc. causing spalling of the coating, in this case a freestanding article is formed, so there would be no spalling of coating.  Additionally, even as coating, Torigoe would indicate the results would be better with the YSZ than no additions to zirconia (note 0050, Table 1, where sample 1, only zirconia, would have 1 cycle life, and sample 14, with YSZ would have a cycle life of 200, for example).  Note, for example, "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Devasenapathi article would indicate the known desire to make up parts of YSZ.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718